Case:21-11011-EEB Doc#:3 Filed:03/04/21                Entered:03/04/21 11:17:22 Page1 of 1




                            RESOLUTION OF R. INVESTMENTS, RLLP

       We declare under penalty of perjury, that Travis Steffens is the Chief Executive Officer of
R. Investments, RLLP, a Colorado registered limited liability partnership (“RI”), and that the
following resolutions were duly, collectively and unanimously adopted by the partners of this
partnership.

        WHEREAS, it is in the best interests of RI to file a voluntary petition in the United States
Bankruptcy Court for the District of Colorado pursuant to Chapter 11 of Title 11 of the United
States Code;

       BE IT THEREFORE RESOLVED, that Travis Steffens, and the officers of RI are
authorized and directed to execute and deliver all documents necessary to commence and file a
voluntary chapter 11 bankruptcy case on behalf of RI and those documents that may be required
or requested by the Office of the United States Trustee;

       BE IT FURTHER RESOLVED, that Travis Steffens, and the officers of RI are authorized
and directed to appear in all bankruptcy proceedings on behalf of RI and to otherwise do and
perform all acts to execute and deliver all necessary documents on behalf of RI in connection with
such bankruptcy case; and

        BE IT FURTHER RESOLVED, that Travis Steffens, and the officers of RI are authorized
and directed on behalf of RI to engage and employ the law firm of Moye White LLP to act as its
legal counsel and to represent RI in such bankruptcy case.

Dated: March 3, 2021
                                              For R. Investments, RLLP


                                                             _____________________________
                                              By: Travis Steffens
                                              Role: Chief Executive Officer


                                                             ______________________________
                                              By: Travis Steffens
                                              Role: Ninety Nine Percent (99%) Partner in R.
                                              Investments, RLLP


                                                             ______________________________
                                              By: Jessica Perrin
                                              Role: One Percent (1%) Partner in R.
                                              Investments, RLLP
